Citation Nr: 0943768	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-00 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a separate compensable evaluation for 
instability of the right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran had active service from June 2001 to November 
2006.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a July 2007 
rating decision of the VA Regional Office (RO) in Waco, 
Texas.

In a Board decision dated in April 2009, an initial rating in 
excess of 10 percent for degenerative joint disease of the 
right knee was denied.  The Board found, however, that at 
least one clinical record suggested that the Veteran had 
instability of the right knee which was potentially a 
separate evaluation pursuant to VAOPGCPREC 23-97 (July 1, 
1997).  The case was remanded for further development as to 
this matter in April 2009.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Pursuant to the Board's remand, the Veteran was scheduled for 
a VA examination in September 2009.  Subsequent RO 
documentation and writings indicate that he failed to report.  
The claim was denied.  

The record reflects, however, that a letter dated in October 
2009 was received from the appellant noting that he had 
indeed reported for VA examination on September 3, 2009 and 
that it was performed.  The case must therefore be returned 
to the RO to incorporate the examination report in the 
record, followed by another supplemental statement of the 
case on the issue of entitlement to a separate compensable 
evaluation for instability of the right knee.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should confirm whether 
an examination of the knee was 
performed on September 3, 2009.  If 
conducted, the AOJ should obtain a 
copy of the examination report and 
associate it with the record.

2.  The Veteran is to be informed 
that if there is evidence of 
instability of the knee, he should 
submit that evidence.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


